Title: Thomas Jefferson to Levi Lincoln, 11 March 1809
From: Jefferson, Thomas
To: Lincoln, Levi


          My dear Sir  Washington Mar. 11. 09.
          I ought before this to have acknoleged the reciept of two or three letters from you, but the hurry of a close of Congress and bustle of my own departure which takes place in an hour, has prevented me. yours of Feb. 15. is just now recieved,  & I hasten to inclose you an order of the bank of the US. here on that at Boston for 45.62 D to reimburse what you have been so kind as to pay for me for the newspapers, and I add one further request that you will be so good as notify them my desire for their discontinuance. I shall give over reading newspapers. they are so false & so intemperate that they disturb tranquility without giving information. accept this brief epistle as the pledge of a longer one from the leisure of Monticello, & be assured of my constant friendship & respect
          
            Th:
            Jefferson
        